United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Geoffrey R. MILLS
      Aviation Electronics Technician First Class (E-6), U.S. Navy
                               Appellant

                              No. 201800362

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 5 April 2019.
                            Military Judge:
                 Commander Shane E. Johnson, JAGC, USN.
   Sentence adjudged 20 August 2018 by a general court-martial con-
   vened at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a mil-
   itary judge sitting alone. Sentence approved by convening authority:
   reduction to E-1, confinement for 18 months, 1 and a dishonorable dis-
   charge.
                               For Appellant:
                  Captain Bree A. Ermentrout, JAGC, USN.
                               For Appellee:
                  Lieutenant George R. Lewis, JAGC, USN.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                    United States v. Mills, No. 201800362


               Before HUTCHINSON, TANG, and GERDING,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2